Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Provisional application serial no. 62/043, 64, filed August 28, 2014.

Claims 1, 4, 6, 8, 13, 15-20 and 24-32 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 17, 18, 24-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over by McGovern et al. [US 20140067596 A1, February 22, 2013], in view of Huang et al. [US 20140229293 A1, February 13, 2013]. 

one or more hardware processors to perform operations comprising:
determining, using a machine-learning model, a quality score for each item listing of a plurality of item listings [e.g. the recommendation engine 402 of FIG. 4 determines which salable items are recommendable based on a confidence score calculated for each salable item], the quality score being based on item freshness and a user attribute including a  user engagement [e.g. the confidence score may be based on a weighted average of how recently different cohorts (users) purchased the same salable item (e.g., trending), and/or whether the salable item was selected via direct or inferential matching (where direct matching may receive a higher score)] ([0086] the recommendation engine 402 of FIG. 4 determines which salable items are recommendable based on a confidence score calculated for each salable item. The confidence score is a numerical value of how likely a consumer of interest would enjoy or love a salable item. The confidence score may be based on, for example, a weighted average of distance vectors between the consumer of interest 602 and associated cohorts, a number of cohorts who purchased the same salable item, a weighted average of how recently different cohorts purchased the same salable item (e.g., trending), and/or whether the salable item was selected via direct or inferential matching (where direct matching may receive a higher score)), via user interfaces of client devices [e.g. consumer device 306, user interface], with one or more item listings included in a collection of item listings ([0023] FIGS. 15 to 19 user interfaces displaying salable item recommendations and information associated with a selected recommended salable item.
A consumer may modify the preferences or behaviors on one or more of the indicators causing the recommendation engine 402 to recalculate confidence scores…);
identifying, based on the quality score of the plurality of item listings, a plurality of candidate item listings from among the plurality of item listings based on the quality score of the plurality of item listings ([0087] the recommendation engine 402 selects recommendable salable items for each category that exceed a predetermined confidence score.
   [0096] the recommendation engine 402 is configured to determine confidence scores not only on which salable items were purchased by cohorts but also which salable items were viewed and/or rated by cohorts…. The recommendation engine 402 may also update confidence scores based on actions performed by a consumer of interest (e.g., view, purchase, rate, etc.). In this manner, the recommendation engine 402 uses consumer and/or cohort actions in relation to salable items to determine, at least in part, the confidence score);
selecting one or more item listings from among the candidate item listings by filtering the candidate item listings based on contextual information that includes parameters associated with a client device [e.g. the advertising server 308a identifies which consumer is accessing the website using a cookie or other that is used in accessing a website hosting the plurality of item listings ([0043] a consumer uses a web browsing application on the consumer device 306a to access the merchant server 308b to browse athletic shoes. The recommendation application 307a transmits an identity of the consumer (and/or salable item recommendations associated with that particular merchant) to the merchant server 308b. The merchant server 308b then displays advertisements on one or more webpages for salable items corresponding to the recommended salable items provided to the merchant….. 
[0046] …the advertising server 308a identifies which consumer is accessing the website using a cookie or other identifier stored within the device 306a. The advertising server 308a identifies a list of recommended salable items associated with the identified consumer and selects one of the salable items associated with the merchant who purchased the space. In this manner, the advertising server 308a increases the number of times consumers select advertisements by providing to the consumers salable items they are most likely to enjoy); and
causing display of the one or more selected item listings on a user interface displayed on the client device ([0048] the recommendation component 312 of the search server 308c identifies the consumer (via cookies embedded within the consumer device 306), determines which lists correspond to the consumer, and selects salable items from the lists that correspond to the term "dress pants." The salable items may be displayed as merchant sponsored links at the top of the search results or as advertisements displayed in conjunction with the search results).

wherein the item freshness indicates how recently a corresponding item listing was posted for sale. 
Huang teaches wherein the item freshness indicates how recently a corresponding item listing was posted for sale [e.g. the score or rank assigned to a particular content item on a variety of factors, including how recently the content item was posted such as content items with reference numbers 104, books and 106, airlines] ([0004] content selection algorithms used by many applications and/or services use a relevance algorithm to generate for each presentation-eligible content item a score (e.g., a quality, relevance or ranking score) for use in ranking and selecting the individual content items that are ultimately presented to a particular user. For instance, a relevance algorithm may base the score or rank assigned to a particular content item on a variety of factors, including how recently the content item was posted, the relationship between the user viewing the content item and the user who posted or published the content item, and the overall level of activity or engagement that other users have had with the content item.
[0064] FIG. 7,  the content feed includes several content items, including two content items that are presently subject to content promotions (e.g., content items with reference numbers 104, books and 106, airline ). With some embodiments, the content items presented in the content feed for a particular user are selected based on some algorithm that takes various factors into consideration, including the relationship between the viewing user and the posting user (e.g., the user who has posted or shared the content), the quality of the content items, and so forth..).


With respect to dependent claim 4, McGovern as modified by Huang further teaches wherein the quality score is further based on the item listing attribute further including at least one of an age of the item listing or an update time of the item listing (McGovern [0056] after a consumer has provided purchase history, the recommendation engine 402 may periodically access a consumer's e-mail or credit card account to scan for more recent purchases. This periodic updating ensures that a consumer's most recent purchases are considered when the recommendation engine 402 provides recommendations. The periodic updating may occur daily, weekly, monthly, etc. 
McGovern [0086] a weighted average of how recently different cohorts purchased the same salable item (e.g., trending)), and wherein the operations further comprise: comparing the quality score of each item listing of the plurality of item listings to a threshold; and filtering out each item listing having a quality score less than the threshold (McGovern [0097] the merchants may specify a certain number of available saleable items. In these other embodiments, the recommendation engine 402 monitors how many of these limited salable items are sold and removes the salable item from recommendations after reaching the certain number).

With respect to dependent claim 25, McGovern as modified by Huang further teaches wherein the plurality of candidate item listings is identified before the client device accesses the website hosting the plurality of item listings (McGovern [0008) the recommendation engine determines which salable items in each salable item category were most often purchased (and/or highly rated). The recommendation engine then recommends to a consumer that the consumer would most likely enjoy the identified salable items in each category. In providing recommendations, the recommendation engine may also use previous consumer behavior, preferences, demographic/geographic data, and/or salable item meta-data to construct lists of salable items that should be enjoyed by the consumer).

With respect to dependent claim 26, McGovern as modified by Huang further teaches wherein the contextual information includes a device type of the client device (McGovern [0046] …the advertising server 308a identifies which consumer is accessing the website using a cookie or other identifier stored within the device 306a).

With respect to dependent claim 27, McGovern as modified by Huang further teaches wherein the contextual information includes a browser used by the client device to access the website hosting the plurality of item listings (McGovern [0043] a consumer uses a web browsing application on the consumer device 306a to access the merchant server 308b to browse athletic shoes. The recommendation application 307a transmits an identity of the consumer (and/or salable item 

With respect to dependent claim 28, McGovern as modified by Huang further teaches wherein the item freshness indicates how recently each item listing was put on sale or posted for sale (McGovern [0086] the recommendation engine 402 of FIG. 4 determines which salable items are recommendable based on a confidence score calculated for each salable item. The confidence score is a numerical value of how likely a consumer of interest would enjoy or love a salable item. The confidence score may be based on, for example, a weighted average of distance vectors between the consumer of interest 602 and associated cohorts, a number of cohorts who purchased the same salable item, a weighted average of how recently different cohorts purchased the same salable item (e.g., trending), and/or whether the salable item was selected via direct or inferential matching (where direct matching may receive a higher score)).

Regarding claims 13, 17, 18, 24 and 30-32; the instant claims recite substantially same limitations as the above-rejected claims 1, 4 & 25-28 and are therefore rejected under the same prior-art teachings.

Claims 6, 15, 19,  are rejected under 35 U.S.C. 103(a) as being unpatentable over by McGovern in view of Huang, as applied to claims 1, 13 and 18, further in view of Macadaan et al. [US 2008/0209339 A1]. 

With respect to dependent claim 6, McGovern as modified by Huang does not teach determining that user attributes are available for a user of the client device, wherein the selecting of the one or more item listings from among the candidate item listings is further based on the determining that the user attributes are available, the selecting including filtering the candidate item listings based on the user attributes.
Macadaan teaches:
determining that user attributes are available for a user of the client device, wherein the selecting of the one or more item listings from among the candidate item listings is further based on the determining that the user attributes are available, the selecting including filtering the candidate item listings based on the user attributes ([0045] upon entering the recommendation service 100, as shown in FIG. 1, the user is presented with a bootstrap image cloud 105 having a plurality of initial images 104. In one embodiment, the images 104 may be determined and presented based on known user demographics and/or user interests, such as … selected based on past searches, past browsing history, past purchases, and the like, previously performed by the user).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by 

Regarding claims 15 and 19; the instant claims recite substantially same limitations as the above-rejected claim 6 and are therefore rejected under the same prior-art teachings.

Claims 8, 16, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over by McGovern in view of Huang, as applied to claims 1, 13 and 18, further in view of Macadaan et al. [US 2008/0209339 A1], and in view of Bagga et al. [US 2013/0311408 A1].

With respect to dependent claim 8, McGovern as modified by Huang does not teach determining that user attributes are not available for a user of the client device, wherein the selecting of the one or more item listings from among the candidate item listings by filtering the candidate item listings based on the contextual information in response to the determining that the user attributes are not available, the filtering including at least one of a ranking and removing of a particular item listing using a random forest classifier, or comparing ranks of the plurality of item listings to a threshold value to determine that the particular item listing is to be removed.
Macadaan teaches:
determining that user attributes are not available for a user of the client device, wherein the selecting of the one or more item listings from among the candidate item listings by filtering the candidate item listings based on the contextual information in response to the determining that the user attributes are not available ([0045] if user demographics, user interests, or other user activity is not known, the images 104 may be selected from a pool of `popular` images or a set of images that represent various broad categories to try to identify user interests).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by Huang with determining that user attributes availability and providing listing items based of user’s attribute availability of Macadaan. Such modification would provide the user with personalized content (Macadaan [0027]).

Bagga teaches the filtering including at least one of a ranking and removing of a particular item listing using a random forest classifier, or comparing ranks of the plurality of item listings to a threshold value to determine that the particular item listing is to be removed ([0053] the one or more computing devices (e.g., the application server 107) may use the results of applying the model (e.g., the predicted popularity scores) to rank the upcoming items of content in order of predicted popularity score. Then, the list of upcoming items of content may be divided into those upcoming items of content with the highest predicted popularity scores may be considered popular upcoming items of content and those with lower predicted popularity scores. The division may be made at a threshold, such as between 
[0069] the model may be configured to learn the ranking function f, such that f(x)>f(y) when program x is supposed to be ranked higher than program y. The function f may be determined and/or optimized in a variety of ways. For example, the ranking problem may be modeled as a pairwise classification problem, e.g., to find a classification function that returns a positive value if x should be ranked higher than y, and returns a negative value otherwise. Another possibility is to use regression functions to model the ranking f directly. For the classification approach, support vector machines, k-nearest neighbor approaches, and/or random forest classifier techniques may be used, for example).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by Huang and Macadaan with the ranking and removing listing items of Bagga. Such modification would predict popularity with actual usage data as a signal for computing personalized recommendations (Bagga [0007]).

Regarding claims 16 and 20; the instant claims recite substantially same limitations as the above-rejected claim 8 and are therefore rejected under the same prior-art teachings.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over by McGovern as modified by Huang in view of Bagga et al. [US 2013/0311408 A1].

With respect to dependent claim 29, McGovern as modified by Huang does not teach wherein the machine learning model comprises a random forest classifier. 
Bagga teaches wherein the machine learning model comprises a random forest classifier ([0053] the one or more computing devices (e.g., the application server 107) may use the results of applying the model (e.g., the predicted popularity scores) to rank the upcoming items of content in order of predicted popularity score. Then, the list of upcoming items of content may be divided into those upcoming items of content with the highest predicted popularity scores may be considered popular upcoming items of content and those with lower predicted popularity scores. The division may be made at a threshold, such as between the top X % and lower (100-X) % in popularity scores, where X may be any percentage, for example between 80% and 90%, or between 70% and 90%, or between 50% and 95%. In another example, the division may be made at a threshold number of popular upcoming items of content, such as the top Y number of upcoming items of content that are predicted to be the most popular, where Y may be, for example, ten, or between five and twenty, or 
[0069] the model may be configured to learn the ranking function f, such that f(x)>f(y) when program x is supposed to be ranked higher than program y. The function f may be determined and/or optimized in a variety of ways. For example, the ranking problem may be modeled as a pairwise classification problem, e.g., to find a classification function that returns a positive value if x should be ranked higher than y, and returns a negative value otherwise. Another possibility is to use regression functions to model the ranking f directly. For the classification approach, support vector machines, k-nearest neighbor approaches, and/or random forest classifier techniques may be used, for example).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of McGovern as modified by Huang with the machine learning model comprises a random forest classifier of Bagga. Such modification would predict popularity with actual usage data as a signal for computing personalized recommendations (Bagga [0007]).
 
Response to Amendment
In response to the 10/30/2020 office action claims 1, 4, 13 and 18 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1, 4, 6, 8, 13, 15-20 and 24-32 are currently pending and stand rejected.

Response to Arguments

Applicant argues (pages 10-11) McGovern fails to disclose or suggest at least the claim 1 “determining, using a machine-learning model, a quality score for each item listing of a plurality of item listings, the quality score being based on an item listing attribute including item freshness and a user attribute including a user engagement, via user interfaces of client devices, with one or more item listings included in a collection of item listings, wherein the item freshness indicates how recently a corresponding item listing was posted for sale.”

Examiner’s response:
McGovern in paragraph [0086] teaches determining, using a machine-learning model, a quality score for each item listing of a plurality of item listings [e.g. the recommendation engine 402 of FIG. 4 determines which salable items are recommendable based on a confidence score calculated for each salable item], the quality score being based on item freshness and a user attribute including a user engagement [e.g. the confidence score may be based on a weighted average of how recently different cohorts (users) purchased the same salable item (e.g., trending), and/or whether the salable item was selected via direct or inferential matching (where direct matching may receive a higher score)].
As show above McGovern teaches a quality score for an item based on item freshness and user engagement directly or inferentially.
In addition the new reference Huang in paragraph [0004 and 0064] teaches wherein the item freshness indicates how recently a corresponding item listing was posted for sale [e.g. the score or rank assigned to a particular content item on a variety of factors, including how recently the content item was posted such as content items with reference numbers 104, books and 106, airlines].
As shown above McGovern as modified by Huang teaches the method as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153